        Case: 1:20-cv-00467-SO Doc #: 4 Filed: 03/21/20 1 of 2. PageID #: 80



                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


     JANE DOE #1, et al.                         )      CASE NO. 1:20-CV-00467
                                                 )
             Plaintiffs                          )      JUDGE
                                                 )
       v.                                        )
                                                 )
     OHIO UNIVERSITY, et al.                     )      DEFENDANT AMIR MILLER’S
                                                 )      MOTION FOR LEAVE TO FILE
             Defendants                          )      ANSWER INSTANTER
                                                 )


       Defendant Amir Miller (“Miller”) by and through undersigned counsel, moves this Court

for leave to file instanter the attached Answer to the Plaintiffs’ complaint, which was filed with

this Court on February 28, 2020.

                                                             Respectfully submitted,

                                                             /s/ Fernando O. Mack ___
                                                             Fernando O. Mack
                                                             Reg. No.: 0062937
                                                             1220 W. 6th St., Ste. 203
                                                             Cleveland, OH 44113
                                                             (216) 556-9610
                                                             (216) 575-7664 (Fax)
                                                             losmacks@msn.com

                                                             Edward F. Borkowski, Jr.
                                                             Reg. No.: 0087408
                                                             PO Box 609151
                                                             Cleveland, OH 44109
                                                             (440) 477-5680
                                                             (216) 472-7252 (Fax)
                                                             eb@borklaw.com

                                                             Attorneys for Defendant Amir Miller



                                                 1
        Case: 1:20-cv-00467-SO Doc #: 4 Filed: 03/21/20 2 of 2. PageID #: 81




                                  CERTIFICATE OF SERVICE

       This motion was filed via the Court’s Electronic Filing System on March 21, 2020; notice

will be provided to all parties by operation of the system.


                                                              /s/ Fernando O. Mack ___
                                                              Fernando O. Mack (0062937)
                                                              Edward F. Borkowski, Jr. (0087408)
                                                              Attorneys for Defendant Amir Miller




                                                 2
